IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                        :      NO. 147
                                              :
AMENDMENT OF RULE 1.2 OF THE                  :      DISCIPLINARY RULES
PENNSYLVANIA RULES OF                         :
PROFESSIONAL CONDUCT                          :      DOCKET




                                           ORDER


PER CURIAM

       AND NOW, this 26th day of October, 2016, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania; the proposal to amend
Pa.R.P.C. 1.2 having been published for comment in the Pennsylvania Bulletin, 46
Pa.B. 2274 (May 7, 2016):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 1.2 of the Rules of Professional Conduct is amended in the
attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 30 days.


Additions to the rules are in bold and are underlined.
Deletions from the rules are shown in bold and brackets.